Citation Nr: 1124457	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to June 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 Decision Review Officer (DRO) decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional (RO), which granted service connection for panic disorder with agoraphobia and assigned a 10 percent evaluation, effective November 5, 2003.  

The issues of entitlement to an earlier effective date for the grant of service connection for panic disorder with agoraphobia and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction.  See the October 2006 personal statement.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board notes that additional evidence was forwarded to the Board in May 2009 after the Veteran's case was certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected panic disorder with agoraphobia is worse than the current evaluation contemplates.  Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in October 2007.  The Veteran's representative states that the Veteran continues to seek treatment for his service-connected disability at his local VA outpatient treatment facility, and also seems to assert that the service-connected disability has worsened since the last VA examination.  See the May 2011 Appellant's Brief.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected panic disorder with agoraphobia.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Additionally, it appears that there may be additional outstanding treatment records relating to the Veteran's claims.  In a February 2009 personal statement, the Veteran explained that he has been receiving treatment for his service-connected panic disorder at the Boise VA hospital for over two years, with extensive treatment for his panic attacks.  He also stated that if there was any new evidence in his case, it would be at the Boise VA hospital.  Upon review of the record, the RO has obtained VA outpatient treatment records from September 2006 to July 2008.  Based upon the Veteran's statement, additional VA outpatient treatment records reflecting treatment for his service-connected disability must be obtained as the records may offer insight into the current severity of his service-connected panic disorder with agoraphobia.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Furthermore, in a September 2006 VA outpatient treatment note, it was reported that the Veteran receives social security disability benefits.  However, the Social Security Administration (SSA) records are not included within the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States Court of Appeals for Veterans Claims has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected panic disorder with agoraphobia from the Boise VA Medical Center in Boise, Idaho.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3. Arrange for the Veteran to undergo a VA psychiatric examination to determine the current severity of his service-connected panic disorder with agoraphobia. All indicated tests and studies should be completed and all clinical manifestations should be reported in detail.  For the Veteran's panic disorder with agoraphobia, the psychiatric examiner is requested to discuss the Veteran's symptoms, degree of social and industrial impairment, and to include a Global Assessment Functioning (GAF) Scale score with an explanation of what the assigned score represents.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



